People v Adams (2018 NY Slip Op 03989)





People v Adams


2018 NY Slip Op 03989


Decided on June 6, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2014-08757
 (Ind. No. 14-00040)

[*1]The People of the State of New York, respondent,
vAlexander Adams, appellant.


John P. Savoca, Yorktown, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Elizabeth L. Schulz of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Nicholas De Rosa, J.), rendered September 8, 2014, convicting him of sex trafficking, criminal possession of weapon in the second degree, and criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid and unrestricted written waiver of his right to appeal (see People v Ramos, 7 NY3d 737, 738; People v Muniz, 91 NY2d 570, 575; People v Morrow, 48 AD3d 704, 705) precludes appellate review of his contention that the sentence imposed was excessive (see People v Seaberg, 74 NY2d 1, 9).
DILLON, J.P., SGROI, HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court